I dissent from the foregoing opinion in so far as it is held therein that the conditional sales contracts were properly assessed as solvent credits and that the owner thereof is required to pay taxes thereon in addition to the taxes paid on the motor vehicles covered by the contracts. By the contract the title to the motor vehicle remained in the seller and he is by law liable for the taxes assessed against it. To require him also to pay a tax upon the amount remaining due on the agreed purchase price thereof would be to exact of him a double tax which finds no warrant in the law. The fact that in the contracts involved herein between the sellers and purchasers of the motor vehicles the latter have agreed to pay taxes assessed against said motor vehicles can have no bearing upon the legality of the tax involved herein. Presumably, the purchasers have received an adequate consideration for their agreement to pay said taxes, either in the price paid for the property or in the terms of the agreement of purchase. That is purely a personal matter between the parties to the contract and cannot in any way affect the validity of the tax imposed upon the balance due under the contract.
In all other respects I concur in the opinion written by Mr. Justice Richards.